Dismissed and Memorandum Opinion filed May 24, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00314-CV
                                   ____________

                           MAREESHA DAVIS, Appellant

                                          V.

                 EQUABLE ASCENT FINANCIAL, LLC, Appellee


                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                          Trial Court Cause No. 993236


                     MEMORANDUM OPINION

      This is an attempted appeal from the denial of a no-evidence motion for summary
judgment. Absent certain exceptions that do not apply here, an appellate court does not
have jurisdiction to hear denied motions for summary judgment.           Ackermann v.
Vordenbaum, 403 S.W.2d 362, 365 (Tex.1966); William Marsh Rice Univ. v. Coleman,
291 S.W.3d 43, 45 (Tex. App.—Houston [14th Dist.] 2009, pet. dism’d); see also Tex. Civ.
Prac. & Rem. Code Ann. § 51.014.
       On April 27, 2012, the court notified the parties of its intent to dismiss the appeal for
lack of appellate jurisdiction unless any party filed a response within ten days of the date of
the letter demonstrating jurisdiction. Appellant’s response does not demonstrate that the
court has jurisdiction.

       Accordingly, the appeal is ordered dismissed.



                                            PER CURIAM




Panel consists of Justices Frost, Jamison, and McCally.




                                               2